Citation Nr: 0324746	
Decision Date: 09/24/03    Archive Date: 09/30/03

DOCKET NO.  02-03 276A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to special monthly pension based on need for 
regular aid and attendance, or on account of being 
housebound.


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel


INTRODUCTION

The veteran had active service from August 1970 to July 1971.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 2000 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in Oakland, California.  The RO denied entitlement to 
special monthly pension by reason of being in need of aid and 
attendance, or on account of being housebound.


The veteran withdrew a previous request to attend a scheduled 
hearing before a Veterans Law Judge at the RO.


REMAND

This claim must be afforded expeditious treatment by the VBA 
AMC.  The law requires that all claims that are remanded by 
the Board or by the United States Court of Appeals for 
Veterans Claims (CAVC) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs 
(or VBA AMC) to provide expeditious handling of all cases 
that have been remanded by the Board and the CAVC.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

A review of the record indicates that the veteran was 
examined in his apartment in July 2000, following femoral 
bypass surgery in June 2000.  He had continued to be in a lot 
of pain.  He described that it took him an hour to bathe and 
45 minutes to get dressed.  He could not shop or make his 
bed, and he did not feel that he could walk more than 10 to 
20 feet.  He required a walker, and he spent most of his day 
on the couch.  The doctor noted that the veteran's ability to 
care for himself, while severely limited by the leg pain, 
should have improved over the following six weeks.  It was 
also noted that he needed aid and attendant care to help him 
through healing.  There were no restrictions on use of his 
upper extremities.

VA outpatient treatment records dated from July 2000 to July 
2001 show some increase in ambulation and appetite.  However, 
there was no reference made as to whether the veteran was 
housebound or in need of regular aid and attendance.

As it does not appear that the veteran has undergone an 
examination for housebound status or permanent need for 
regular aid and attendance following the suggested recovery 
period, the Board is of the opinion that specifically 
tailored evidentiary development is required to determined 
if, in fact, the veteran has improved to the degree that he 
is no longer housebound or in need of regular aid and 
attendance.  In cases such as this, where the record before 
the Board is inadequate to render a fully informed decision, 
a remand to the RO is required in order to fulfill its 
statutory duty to assist the appellant to develop the facts 
pertinent to the claim.  Ascherl v. Brown, 4 Vet. App. 371, 
377 (1993).  The CAVC has held that the duty to assist 
includes the duty to obtain a thorough and contemporaneous VA 
examination.  See Littke v. Derwinski, 1 Vet. App. 90 (1990).

Additionally, a Report Of Contact (VA Form 119) dated in May 
2003 shows that the RO was contacted by a representative from 
Swords to Plowshares indicating that they would be 
representing the veteran.  It does not appear that the 
veteran was previously represented.  A power of attorney is 
not on record.  An attempt to clarify whether formal 
appointment of a representative was desired was made in July 
2003.  However, the veteran did not respond to the 
correspondence.  As such, clarification of the veteran's 
representation is necessary prior to final disposition of 
this case.

The Board observes that additional due process requirements 
may be applicable as a result of the enactment of the 
Veterans Claims Assistance Act of 2000 (VCAA) and its 
implementing regulations.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A and 5107 (West 2002) and 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a)).

Accordingly, this case is REMANDED for further development, 
as indicated below:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the VBA AMC.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).

2.  The VBA AMC should provide the 
veteran with a form for appointment of a 
representative for completion and return 
if it is his desire to have 
representation in his claim.  The VBA AMC 
should ask the veteran to clarify the 
status of his purported representation 
with regard to Swords to Plowshare.  

3.  The veteran should be asked to 
identify all medical treatment, VA and 
non-VA, received subsequent to his 
femoral bypass surgery in June 2000.  
After obtaining any necessary 
authorization, the VBA AMC should attempt 
to secure copies of the medical records 
identified by the veteran for association 
with the claims folder.  

4.  The veteran should be afforded a VA 
examination for housebound status or 
permanent need for regular aid and 
attendance. (VA FORM 2680).  The claims 
file and a separate copy of this remand 
should be made available to and reviewed 
by the examiner prior and pursuant to 
conduction and completion of the 
examination.  The examiner must annotate 
the examination report that that the 
claims file was in fact made available 
for review in conjunction with the 
examination.  Any further indicated 
studies should be conducted.

The examiner must indicate clearly on the 
examination form whether the veteran's 
disabilities have rendered him in need of 
the aid and attendance of another 
individual, or whether he has been 
restricted to his immediate premises of 
rendered homebound by his disabilities.  
Any opinions expressed by the examiner 
must be accompanied by a complete 
rationale.

5.  Thereafter, the VBA AMC should review 
the claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the VBA AMC 
should review the requested examination 
report(s) and required medical opinions 
to ensure that they are responsive to and 
in complete compliance with the 
directives of this remand an dif they are 
not, the VBA AMC should implement 
corrective procedures.  The Board errs as 
a matter of law when it fails to ensure 
compliance, and further remand will be 
mandated.  Stegall v. West, 11 Vet. 
App. 268 (1998).

In addition, the VBA AMC must review the 
claims file to ensure that any other 
notification and development action 
required by the VCAA, Pub. L. No. 106-475 
is completed.  In particular, the VBA AMC 
should ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C. 
§§ 5102,5103, 5103A, and 5107) are fully 
complied with and satisfied.

6.  After undertaking any development 
deemed essential in addition to that 
specified above, the VBA AMC should 
readjudicate the claim of entitlement to 
special monthly pension by reason of 
being in need of aid and attendance, or 
on account of being housebound.

If the benefit requested on appeal is not granted to the 
veteran's satisfaction, the VBA AMC should issue a 
supplemental statement of the case (SSOC).  The SSOC must 
contain notice of all relevant actions taken on the claim for 
benefits, to include a summary of the evidence and applicable 
law and regulations pertinent to the issue currently on 
appeal.  A reasonable period of time for a response should be 
afforded.  

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until notified; however, 
the veteran is hereby notified that failure to report for a 
scheduled VA examination(s) without good cause shown may 
adversely affect the outcome of his claim of entitlement to 
special monthly pension by reason of being in need of aid and 
attendance, or on account of being housebound.  38 C.F.R. 
§ 3.655 (2002).



	                  
_________________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the CAVC.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


